                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                         )
                                                   )
          v.                                       )   Case No. 3:18-CR-084 JD
                                                   )
  ERIC FORD (02)                                   )

                                     OPINION AND ORDER

        Defendant Eric Ford previously moved to suppress a short-barreled shotgun found during

a search of his home, arguing that the firearm fell outside the scope of a search warrant for illegal

drugs. The parties agreed to resolve the motion on stipulated facts, one of which was that the

firearm was found sitting on top of a dresser or cabinet. The Court denied the motion, finding in

relevant part that even if the firearm was outside the scope of the warrant, its seizure was lawful

under the plain view doctrine, as a short-barreled shotgun is contraband whose incriminating

nature was immediately apparent to the officers executing the warrant. The Court also held in the

alternative that the officers were entitled to seize the firearm for officer safety, and that the

firearm fell within the scope of the warrant as evidence of tools of the drug trade.

        Mr. Ford now moves to reconsider that holding, arguing that his own stipulated fact was

erroneous. After looking again at pictures that were previously available, he and the government

now agree that the firearm was not found sitting on top of a dresser, but was moved from its

original location and placed upon the dresser by an officer who was conducting the search. [DE

93 ¶¶ 3, 6]. He argues that the firearm thus was not found “in plain view,” so it should be

suppressed.

        That argument misunderstands the plain view doctrine. When officers’ presence is lawful

but they do not otherwise have authority to conduct a search, the plain view doctrine allows them

to seize an item if its incriminating nature is immediately apparent. But if the officer in that
situation needs to manipulate the item to detect its incriminating nature, that would constitute a

search outside the plain view doctrine. See Arizona v. Hicks, 480 U.S. 321, 325 (1987) (noting

that “the distinction between ‘looking’ at a suspicious object in plain view and ‘moving’ it even a

few inches is much more than trivial for purposes of the Fourth Amendment” (internal quotation

omitted)); United States v. Brown, 79 F.3d 1499, 1508 (7th Cir. 1996) (“If the officer, unsure of

what the object is, needs to uncover what he cannot already see to verify that it is probative of

criminal activity, that verification process entails a search [outside the scope of the plain view

doctrine].”).

       That particular application of the plain view doctrine does not apply here, though, as the

officers were executing a search warrant. The warrant did not merely allow officers to enter the

premises and walk around without touching anything—it authorized them to search the

premises. Any items they discovered in carrying out that search are subject to the plain view

doctrine. Horton v. California, 496 U.S. 128, 135 (1990) (“An example of the applicability of the

‘plain view’ doctrine is the situation in which the police have a warrant to search a given area for

specified objects, and in the course of the search come across some other article of incriminating

character.”); Russell v. Harms, 397 F.3d 458, 465 (7th Cir. 2005); United States v. Klebig, 228 F.

App’x 613, 619 (7th Cir. 2007). Given the size of the items subject to the warrant at issue here,

including “drugs” and “drug paraphernalia,” there is nowhere the firearm could have been found

that the officers were not authorized to search. Anywhere the firearm could have been found, so

too could drugs have been found; drugs could have even been found inside the firearm. Thus, it

makes no difference whether officers initially found the firearm sitting on top of the dresser,

hidden inside the dresser, or anywhere else in the premises. Officers were authorized by the




                                                  2
warrant to conduct a search, and firearm’s incriminating nature was immediately apparent once it

was found, so the officers were entitled to seize the firearm under the plain view doctrine.

       For that same reason, the Court need not hold a hearing to determine where exactly the

firearm was found, as the defendant suggests in his reply brief, as there is no place it could have

been found where its seizure would have been unlawful. Indeed, the Court noted in denying the

motion to suppress that it did not ultimately matter whether the firearm was found on top of the

dresser. [DE 88 p. 11 n.6 (“Even if Scott or the other officers had inadvertently stumbled upon

the shotgun as a result of their search efforts (such as by finding it in a drawer, for example, as

opposed to observing it in the open), subsequent handling and inspection of the firearm would

still have been permitted within the boundaries of the search warrant . . . . At that point, the short

length of the barrel would have rendered its incriminating nature obvious and its seizure

practically unavoidable and justified under the plain view doctrine . . . .”)]. Nothing in the

motion for reconsideration calls into question or even addresses that analysis.

       Finally, the motion for reconsideration entirely fails to address the alternative grounds

upon which the Court denied the motion to suppress—that officers were entitled to seize the

firearm for officer safety, and that the firearm fell within the scope of the warrant as “other items

related to drugs.” Thus, the outcome of the motion to suppress would not change even if the

Court accepted the arguments in the motion for reconsideration.

       For those reasons, the Court DENIES the defendant’s motion to reconsider. [DE 93].

       SO ORDERED.

       ENTERED: September 10, 2019


                                                      /s/ JON E. DEGUILIO
                                               Judge
                                               United States District Court

                                                  3
